Title: From Alexander Hamilton to William S. Smith, 11 July 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York July 11. 1799
          
          If — I am not mistaken, you have already received an additional supply of money so as to obviate the embarrassments stated in your letter of the 21 of June.
          I approve the idea of permitting the recruiting Officers, who are successful, to go as far as they can; not confining themselves to the complement of their own companies—I agree with you then there is a prospect
          The motives which led you inadvertently to deviate from the provision of the 30th. article of the recruiting instructions were strong and the effect and an agreeable one. It is agreeable pleasing to anticipate that circumstances cannot require a future deviation.
          With great I take it  for granted that the Contractor has made an arrangement with Doctor Finley which will enable you to proceed with his aid. —— Your wish as to his appointment as surgeon of your Regiment will be particularly attended to. His past — service must weigh in his favour.
          With great cons—
          Col Smith
        